Citation Nr: 0518953	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-07 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently rated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and 
September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Jackson, Mississippi.  The first 
rating action denied the veteran's request for increased 
evaluations for his three foot disorders.  The second 
decision denied the veteran's application for a TDIU.  In a 
May 2003 rating decision, the disability rating for bilateral 
pes planus was increased from 10 to 30 percent.  

The issue involving the veteran's request for a TDIU is 
addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The bilateral foot disability is manifested by severe pes 
planus and pain with use, resulting in limited endurance.

3.  The veteran's hallux valgus of the right foot is 
manifested by pain, decreased ability to walk for prolonged 
periods, some neurological deficits, analogous to no more 
than a moderate foot injury.

4.  The veteran's hallux valgus of the left foot is 
manifested by pain, decreased ability to walk for prolonged 
periods, some neurological deficits, analogous to no more 
than a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5276 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5280 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5280 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims for 
increased evaluations and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC) issued over the course of the appeal.  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
service-connected foot disabilities were more disabling and 
as such, they should be assigned a higher rating.  The 
veteran was further informed what he must show in order to 
receive an extraschedular evaluation with respect to his 
bilateral hallux valgus disabilities.  He has been provided 
information as to what he must submit in order to qualify and 
subsequently prevail on his claims.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent a VA 
podiatry examination in 2003 to determine the veteran's 
medical status.  Given the foregoing, the Board finds that 
the RO has substantially complied with the duty to procure an 
examination of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination of the feet so that the VA would 
have a complete picture of the veteran's various disabilities 
and whether they entitle the veteran to an increased 
evaluation.  

The Board notes that there is a reference in the veteran's 
claim folder to the Social Security Administration (SSA).  In 
conjunction with the veteran's claim for increased ratings 
for his multiple foot disorders, the Board (and the VA) has 
not attempted to obtain any additional information from the 
SSA, including any claims information.  It has not done that 
because the veteran has not stated that he is in receipt of 
SSA benefits as a result of his feet.  He has not implied or 
suggested that he has applied for SSA benefits because of his 
feet.  He has, however, insinuated that he may be receiving 
SSA benefits because he is unemployed.  Because of that 
possibility, and for other reasons, the Board is remanding 
the claim so that any SSA records may be obtained.  In other 
words, the VA must assist the appellant in obtaining records 
from the Social Security Administration in accordance with 38 
U.S.C.A. § 5103A(c)(3) (West 2002) and 38 C.F.R. § 
3.159(c)(3) (2004).  However, if there is not a scintilla of 
evidence or testimony indicating that those records are 
pertinent, then those records need not be requested or 
obtained.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues involving increased evaluations discussed on 
appeal was harmless error.  In a letter to the veteran, dated 
February 2003, along with another letter issued in August 
2004, added with the SOC and the SSOCs, the RO informed him 
of what information he needed to establish increased ratings.  
The veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  The letters satisfy the VCAA content-complying 
notice.  The claimant and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the veteran's claim and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  In this instance, the appeal does not 
stem from the veteran's disagreement with an evaluation 
assigned as a result of the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

I.  Bilateral Pes Planus

The veteran's bilateral pes planus (flatfeet) has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5276 (2004), 
which indicates mild symptoms, which are relieved by a built-
up shoe or arch support, warrant a noncompensable rating.  
Where there is a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, a moderate disability will 
be found, and a 10 percent rating awarded.  A severe 
disability is exhibited by objective evidence of deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities; a severe 
disability rating will be granted a 30 percent evaluation.  
Marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, without improvement by orthopedic 
shoes or appliances warrants a 50 percent evaluation for a 
pronounced bilateral disability.  

In this instance, since the veteran's disability has been 
assigned a 30 percent evaluation, the Board will be examining 
whether the medical evidence supports a 50 percent disability 
evaluation.  That is, the Board will be looking to see 
whether the medical evidence indicates that the symptoms and 
manifestations produced by the veteran's disorder qualifies 
the veteran for a higher rating.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a disability under codes that provide a rating 
solely on the basis of loss of range of motion, VA must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2004).

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); 
(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); 
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.); 
(d)  Excess fatigability; 
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly; 
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. 

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2004).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected bilateral foot disability, there are additional 
rating criteria that should be considered.  Consideration is 
therefore given to whether other diagnostic criteria might be 
more appropriate or more beneficial to the veteran.  The 
veteran does not have weak foot or claw foot, so Diagnostic 
Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 
(2004).  Diagnostic Code 5279 for metatarsalgia (i.e., pain 
and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
veteran is already rated as 30 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot is evaluated as 10 percent disabling if unilateral under 
Diagnostic Code 5282. 38 C.F.R. Part 4 (2004).  The veteran 
does not have hammertoes and this rating criteria is not for 
consideration.  He also does not have a foot injury to be 
evaluated under Diagnostic Code 5284.  38 C.F.R. Part 4 
(2004).

The veteran underwent a VA foot examination in April 2003.  
The veteran complained of pain, stiffness, and a lack of 
endurance.  He denied that he suffered from swelling, heat, 
or redness.  He admitted that he was fitted for special 
orthopedic shoes to alleviate some of his complaints.  

When examined, the feet were warm to the touch and the skin 
was normal, not broken down.  Callosities and varicosities 
were not found and the veteran's pulses were 2+ on both feet.  
Although the veteran had problems with his nails, he was 
diagnosed as separately suffering from onychomycosis that was 
not related to a service-connected disability.  The range of 
motion of the ankles were within normal limits and there was 
no evidence of any pedal edema.  The veteran's gait was 
reported as abducted and when he stood, the heels were 
everted and the feet were pronated.  The arch appeared to 
collapse and he was unable to heel walk and it was painful 
for the veteran to rise on his toes or squat.  The veteran 
was diagnosed as suffering from bilateral pes planus with 
demonstrable (considerable) pain.  The examiner did not 
report that veteran was suffering from excessive pronation of 
the feet, tenderness of the Achilles' tendon of either 
appendage, or tenderness of the arches.  Moreover, swelling 
was not reported.  

The claims folder contains VA podiatry records from 2001 
through 2004.  These records do show complaints involving 
foot pain.  They indicate that the veteran received repeated 
treatment for his toenails.  They do not, however, suggest 
that the veteran's bilateral flat feet were becoming more 
disabling.  They do not indicate that any prescribed 
orthotics were not helping the veteran.  A July 2004 progress 
note insinuated that the veteran's complaints of pain were 
nail-induced, and not necessarily related to his pes planus.  
The examiner did note that the veteran did suffer from arch 
and leg fatigue after being on his feet for an extended 
period of time.  

There are no other medical records available for review with 
respect to this claim because the veteran has not indicated 
that he obtained any type of medical treatment for this 
disability.  Also, there is no indication that this condition 
might warrant separate evaluations for each foot.  The Board 
further notes that when the examiner did not indicate that 
there were any functional limitations caused by the bilateral 
foot disability.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is the decision of the 
Board that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
bilateral pes planus, and as such, his claim is denied.  
Specifically, there is no indication from the record that the 
veteran's orthotics do not or could not alleviate some of the 
manifestations or symptoms produced by the his flat feet.  
While the veteran does suffer from pain and some restrictions 
on movement on the heels and toes, there is no indication 
that the actual range of motion of either foot has been 
compromised.  Moreover, marked pronation, extreme tenderness 
of the plantar surfaces, marked inward displacement and 
severe spasm of the tendo-Achilles on manipulation, have not 
been found.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion and that there is some 
pain on motion.  Yet, the Board finds that the 30 percent 
disability rating for bilateral pes planus adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  Here there is a lack of objective medical 
evidence showing that the veteran suffers any additional 
functional loss and/or limitation of motion during flare-ups 
or with use that is not previously considered with the 
assignment of the current rating.  Hence, the 30 percent 
disability rating for bilateral pes planus assigned by the RO 
is correct, and the preponderance of the evidence is against 
a higher evaluation.

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his service-connected 
bilateral pes planus, as prescribed by the Court in 
Fenderson, supra.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bilateral pes planus, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.

II.  Bilateral Hallux Valgus

The veteran has also asked that his bilateral hallux valgus 
[an abnormal deviation of the big toe away from the midline 
of the body] condition be assigned separate disability 
ratings in excess of 10 percent for each foot.  The board 
notes that the veteran has been assigned a separate 10 
percent rating for each foot and the rating criteria used in 
evaluating the disabilities can be found at 38 C.F.R. Part 4, 
Diagnostic Code 5280 (2004).  A 10 percent evaluation is 
afforded where symptoms are severe, if equivalent to 
amputation of the great toe or if the toe has been operated 
on with resection of the metatarsal head.  An evaluation in 
excess of 10 percent is not available under this rating code.  

Hence, in order to qualify for a higher rating, the Board 
must examine whether the veteran's hallux valgus disability 
could be rated pursuant to other rating criteria.  Under 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for a moderate foot injury, a 20 percent evaluation is 
assigned for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  See 38 C.F.R. 
Part 4, Diagnostic Code 5284 (2004).  With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. Part 
4, Diagnostic Code 5167 (2004).  Although the functioning of 
both feet is limited, no medical evaluation or opinion on 
file indicates that the veteran has actually lost the use of 
either foot to warrant a 40 percent rating under Diagnostic 
Code 5167.  Id.  

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities (Rating Schedule).  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

As reported above, the veteran underwent a VA foot 
examination in April 2003.  That examination confirmed the 
presence of hallux valgus of both feet.  The examiner noted 
that the veteran had "considerable pain" in the feet on 
prolonged standing and ambulation.  The examiner reported 
that there was some limitation in the dorsiflexion of the 
meatarsophalangeal (MTP) joints along with impaired 
neurological findings on the big toes.  The available medical 
treatment records repeat the veteran's complaints involving 
pain extending from the toes to the feet.  

After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the hallux 
valgus approximates no more than moderate foot disabilities 
under Diagnostic Code 5284.  38 C.F.R. Part 4 (2004).  
Evidence of arthritis involving the big toes of either foot 
has not been found.  While the veteran does experience pain 
and fatigue, the medical examiners have not specifically 
attributed the pain and fatigue specifically to the bilateral 
hallux valgus.  Instead, it has been insinuated that both of 
the veteran's disabilities of the feet (pes planus and hallux 
valgus) produce the pain and fatigue.  Additionally, the 
evidence does not show that the great toes are grossly 
deformed, cause marked pronation, or produce severe 
neurological loss.  The treatment records further indicate 
that a portion of the veteran's complaints involve his 
toenails and the disability affecting them, and such a 
disorder is not service-connected.  Calluses and tenderness 
have not been found.  The various examiners who have either 
treated the veteran or examined him have not suggested that 
there is functional limitation that can be attributed to the 
bilateral hallux valgus.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion and that there is some 
pain on motion.  Yet, the Board finds that the 10 percent 
disability rating separately assigned for each foot 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the great toes 
result in a certain level of functional loss.  However, there 
is a lack of objective medical evidence showing that the 
veteran suffers any additional functional loss and/or 
limitation of motion during flare-ups or with use.  Hence, 
the two 10 percent disability ratings assigned by the RO for 
these conditions are correct, and the preponderance of the 
evidence is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his bilateral hallux 
valgus.  This conclusion comes after careful review of the 
entire record, in which the Board finds that the weight of 
the evidence shows that the veteran's disabiities most 
closely reflects a 10 percent rating.  As a result, his claim 
for an increased disability rating for bilateral hallux 
valgus is denied.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating, 
and no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent for 
each foot must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected hallux valgus 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization, due solely to the veteran's 
service-connected bilateral hallux valgus, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.




ORDER

An increased evaluation for bilateral pes planus is denied.  

An increased evaluation for hallux valgus of the left foot is 
denied.  

An increased evaluation for hallux valgus of the right foot 
is denied.  


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of a TDIU 
which is on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, informational letters have been sent to the regional 
offices informing them of what information must be included 
in a VCAA letter.  See VBA Fast Letter 04-17, August 12, 
2004.

In the absence of such prior notice, the Board finds that the 
case must be returned to the RO so that a new VCAA letter may 
be issued.  This must occur so that the VA will satisfy its 
duty under the VCAA to notify and assist the appellant with 
regards to the issue on appeal.

Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The record reflects that the veteran 
has not undergone a recent general examination in order to 
determine whether the veteran is unable to maintain gainful 
employment due to his service-connected disabilities.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one should be 
accomplished in regards to this claim involving a TDIU.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination 
on the merits of his claim.

Since the VA has been given notice that the veteran could be 
receiving SSA benefits, and since this could have a direct 
effect on the veteran's claim for a TDIU, any SSA records 
should be obtained and associated in the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b)(1) (2004), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), as well as VAOPGCPREC 7-2004 
are fully complied with and satisfied as 
to the issues on appeal.  In particular, 
the RO must inform the veteran that a 
total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2004), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2004) 
are used.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request the appellant's 
records from the SSA, to include any SSI 
or disability determination and 
associated medical records. If records 
are unavailable, please have the SSA so 
indicate. 

3.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a general 
medical examination to determine the 
nature and extent of all disabilities 
from which the veteran is now suffering 
therefrom.  All indicated tests or 
studies deemed necessary should be done.  
The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found, and that examiner 
should render an opinion whether the 
service-connected disabilities prevent 
the veteran from being gainfully 
employed.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the TDIU issue as 
noted on the title page of this decision.  If the benefit 
sought on appeal remains denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC) regarding the issue.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


